McMuRRAY, Presiding Judge.
Plaintiff Countrywide Funding Corporation filed this petition for a dispossessory warrant in the State Court of DeKalb County, Georgia, alleging that “Willie Robinson + Occupant” were tenants in possession who failed to pay rent due and demanded rent at the rate of $22.11 per day. Only Willie Robinson answered. On Friday, December 20, 1996, the state court entered judgment on the pleadings, ordering that a dispossessory warrant would issue ten days hence. On Tuesday, December 31, 1996, appellant A1 Lewis, proceeding pro se, filed a notice of appeal in his capacity as defendant-occupant. Held:
OCGA § 44-7-56 provides that any judgment in a landlord/tenant case shall be appealable, provided that any such appeal “shall be filed within ten days of the date such judgment was entered. . . .” “ ‘The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.’ Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530). In the case sub judice, [defendant’s] notice of appeal is not timely. ‘Accordingly, we are without jurisdiction to consider this case. It must be dismissed.’ White v. White, 188 Ga. App. 556, 557 (373 SE2d 824).” Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721, 722 (482 SE2d 704).

Appeal dismissed.


Beasley and Smith, JJ, concur.